United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-667
Issued: August 1, 2013

Case submitted on the record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2013 appellant filed a timely appeal of a November 27, 2012 merit
decision of the Office of Workers’ Compensation Programs’ (OWCP) which affirmed an
August 10, 2012 schedule award decision. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
appellant’s claim for a schedule award.
ISSUE
The issue is whether appellant sustained more than a four percent permanent impairment
of his right arm.
FACTUAL HISTORY
This case has previously been before the Board.2 In a January 23, 2013 decision, the
Board found that appellant did not meet his burden of proof to establish a recurrence of disability
from October 21 through November 1, 2011 causally related to his February 1, 2011
1

5 U.S.C. § 8101 et seq.

2

Docket No. 12-1439 (issued June 23, 2013).

employment injury. The facts and history contained in the prior appeal are incorporated by
reference.
OWCP accepted appellant’s claim for right rotator cuff syndrome and shoulder allied
disorder and surgical repair. On August 26, 2011 Dr. Michael J. Morrison, a Board-certified
orthopedic surgeon and treating physician, performed right shoulder arthroscopy with
acromioplasty; and rotator cuff repair, right shoulder (mini-deltoid splitting). Following surgery,
appellant underwent physical therapy and returned to limited-duty work on November 4, 2011.
His work restrictions included: no reaching, lifting or carrying at right shoulder level or
overhead.
Dr. Morrison returned appellant to regular duty with no restrictions on
February 6, 2012.
On April 18, 2012 appellant filed a claim for a schedule award.
In a May 14, 2012 report, Dr. Morrison reviewed appellant’s history and treatment. He
noted that appellant healed from surgery, underwent physical therapy and was advised on
February 6, 2012 that he had reached maximum medical improvement. Dr. Morrison utilized the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed.
2008) (A.M.A., Guides) and referred to the Shoulder Regional Grid for upper extremity
impairments, Table 15-5.3 He selected a class 1 for a rotator cuff injury, full thickness tear, and
advised that appellant had some residual weakness, some limited internal rotation but full
abduction and flexion. Based upon these factors and the fact that he underwent acromioplasty at
the time of his surgery, appellant had seven percent impairment to the right upper extremity.
In a report dated July 5, 2012, an OWCP medical adviser noted appellant’s history of
injury and referred to the A.M.A., Guides. He reviewed Dr. Morrison’s reports and selected
February 6, 2012 as the date of maximum medical improvement as Dr. Morrison advised that
appellant was able to work without restrictions. He noted that Dr. Morrison referred to the
Shoulder Regional Grid for rating upper extremity impairments, Table 15-5, the selection of a
class 1 rotator cuff injury, full thickness rotator tear and advised that this category varied from
three to seven percent. The default C value was five percent impairment. OWCP’s medical
adviser explained that Dr. Morrison selected seven percent, the E rating from class 1 for a rotator
cuff injury with a full thickness tear for residual loss and functional with normal motion, but did
not consider the grade modifier tables in arriving at his rating. The medical adviser referred to
Table 15-7 for functional history adjustment, noted the grade modifier was zero, as appellant had
not reported pain or symptoms that impacted activities.4 OWCP’s medical adviser referred to
Table 15-8 for physical examination and determined that the grade modifier would be a one for
some limited internal rotation and residual weakness.5 He referred to Table 15-9 for clinical
studies and advised that it could not be used, as the clinical study was the basis for choosing a
diagnosis from the shoulder regional grid. After applying the net adjustment formula, he arrived
at minus one which reduced the default C value of five percent impairment, one place to the left
to total four percent impairment of the right arm.

3

A.M.A., Guides 403.

4

Id. at 406.

5

Id. at 408.

2

On August 10, 2012 OWCP granted appellant a schedule award for four percent
impairment of the right upper extremity. The award covered a period of 12.48 weeks of
compensation from February 6 to May 3, 2012.
On August 31, 2012 appellant requested a review of the written record. He argued that
his physician’s report supported seven percent impairment. Appellant indicated that he
continued to have range of motion issues and his shoulder popped.
By decision dated November 27, 2012, OWCP’s hearing representative affirmed the
August 10, 2012 decision.
LEGAL PRECEDENT
A schedule award can be paid only for a condition related to an employment injury. The
claimant has the burden of proving that the condition for which a schedule award is sought is
causally related to his or her employment.6
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.7 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.8 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.10
In addressing upper extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).11 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and

6

Veronica Williams, 56 ECAB 367 (2005).

7

5 U.S.C. § 8107.

8

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

9

20 C.F.R. § 10.404.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).
11

A.M.A., Guides at 494-531; see J.B., (Docket No. 09-2191, issued May 14, 2010).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

3

percentage of impairment in accordance with the A.M.A., Guides, with OWCP medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
OWCP accepted the claim for right rotator cuff syndrome and shoulder allied disorder
and surgical repair. Appellant underwent right shoulder arthroscopy with acromioplasty and
rotator cuff repair, right shoulder (mini-deltoid splitting) on August 26, 2011.
On April 18, 2012 appellant requested a schedule award and submitted the May 14, 2012
report of Dr. Morrison, who referred to the Shoulder Regional Grid for upper extremity
impairments, Table 15-5.14 He selected class 1 for a rotator cuff injury, full thickness tear.
However, his report was not complete. While he opined that appellant was eligible for seven
percent impairment to the right arm, he did not fully explain how he arrived at the seven percent
rating. The Board notes that the grade C default impairment for this condition is five percent.
As noted, once the impairment class has been identified for the diagnosed condition, it is then
adjusted by grade modifiers based on functional history, physical examination and clinical
studies.15 Board precedent is well settled that when an attending physician’s report provides an
estimate of impairment, but does not adequately explain how the A.M.A., Guides, were applied.
OWCP may rely on the medical adviser or consultant where he or she has properly applied the
A.M.A., Guides.16
OWCP’s medical adviser concurred with Dr. Morrison’s selection of the Shoulder
Regional Grid for upper extremity impairments in Table 15-5.17 He explained that appellant
qualified for class 1 for a rotator cuff injury, full thickness rotator tear, which allowed a rating
from three to seven percent. OWCP’s medical adviser noted that Dr. Morrison did not address
the grade modifier tables in arriving at his seven percent rating, which was the maximum E
rating from class 1 for a rotator cuff injury with a full thickness tear with residual loss and
functional with normal motion. He applied the applicable grade modifiers finding that, in Table
15-7 for functional history adjustment, the grade modifier was zero, as appellant had not reported
pain or symptoms that impacted activities.18 He referred to Table 15-8 for physical examination
and determined that the grade modifier was one for some limited internal rotation and some
residual weakness.19 The medical adviser referred to Table 15-9 for clinical studies and
explained that it did not apply as a clinical study was the basis for choosing a diagnosis from the
shoulder regional grid.20 He utilized the net adjustment formula: (GMFH-CDX) + (GMPE13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
14

Supra note 3.

15

See supra note 12.

16

J.Q., 59 ECAB 366 (2008); Laura Heyen, 57 ECAB 435 (2006).

17

Supra note 3.

18

Id. at 406.

19

Id. at 408.

20

See id. at 407 (if a finding is used for placement of a diagnosis within a specific class in a database interface
grid, that same finding cannot also be used as a grade modifier).

4

CDX) + (GMCS-CDX).21 The medical adviser applied the applicable grade modifiers of zero
for functional history and one for physical examination to the class 1 diagnosis. This yielded
minus one: (0-1) + (1-1). With a net adjustment of minus one, he moved that rating one place to
the left from the default grade C (five percent impairment), to grade B (four percent impairment).
The Board finds that the rating of OWCP’s medical adviser conforms to the A.M.A., Guides. As
the report of Dr. Morrison did not fully address how the grade modifiers were applied, his rating
of impairment is of reduced probative value.
On appeal, appellant asserts that his physician rated seven percent impairment. As noted,
the report from his physician did not fully comport with the A.M.A., Guides.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than four percent impairment of his right arm.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

A.M.A., Guides 405-12.

5

